DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement filed on 3/23/2022 has been considered.
Drawings
The drawings filed on 3/23/2022 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 3/23/2022 are acceptable.
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 depends from claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1,  6-11, 16, -20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kumar et al. (US 2016/0035622).

    PNG
    media_image1.png
    522
    902
    media_image1.png
    Greyscale

Regarding claim 1, Kumar discloses:
A method of manufacturing a package substrate, comprising: 
forming a layer of a first photodefinable material (211, ¶0093) on a surface of a package substrate (203, ¶0092) assembly, wherein the package substrate assembly includes conductive contacts (1210, ¶0092) at the surface; 
forming a layer of a second photodefinable material (212, ¶ ¶0095) on the first photodefinable material (211), wherein the second photodefinable material has a different material composition from the first photodefinable material (¶0095); and 
illuminating and developing the first photodefinable material and the second photodefinable material to create openings to expose the conductive contacts (¶0096, ¶0094).

Regarding claim 11, Kumar further discloses:
A method of manufacturing a package substrate, comprising: forming a layer of a dielectric material (211) on a surface of a package substrate assembly, wherein the package substrate assembly includes conductive contacts (1210) at the surface; 
forming a layer of a first photoresist (212) on the dielectric material; 
forming a layer of a second photoresist (240, ¶0101) on the first photoresist (211), wherein the second photoresist has a different material composition from the first photoresist; and 
illuminating and developing the first photoresist (212) and the second photoresist (240) to form a patterned photoresist; and 
etching the dielectric material (211) in accordance with a pattern of the patterned photoresist to create openings to expose the conductive contacts (figs 12a, 12b).
Regarding claim 6, Kumar further discloses:
wherein the conductive contacts include first conductive contacts (210) and second conductive contacts (1210), the openings that expose the first conductive contacts (210) extend through the first photodefinable material (211) and the second photodefinable material (212), and the openings that expose the second conductive contacts (1210)  extend through the first photodefinable material.
Regarding claim 7, Kumar further discloses:
wherein the second conductive contacts (1210) have a smaller pitch than the first conductive contacts (210).
Regarding claim 8, Kumar further discloses:
wherein the first photodefinable material includes a solder resist (211, ¶0093).
Regarding claim 9, Kumar further discloses:
providing solder (215, ¶0100) in the openings.
Regarding claim 10, Kumar further discloses:
electrically coupling one or more dies (208, ¶0098) to the conductive contacts.
Regarding claim 16, Kumar further discloses
wherein the conductive contacts include first conductive contacts (210) and second conductive contacts (1210), the etched dielectric material (211) includes a recess, and the second conductive contacts (1210) are at a bottom of the recess.
Regarding claim 17, Kumar further discloses:
wherein the second conductive contacts (1210) have a smaller pitch than the first conductive contacts.
Regarding claim 18, Kumar further discloses:
wherein the dielectric material (211, ¶0094) includes a photoimageable dielectric.
Regarding claim 19, Kumar further discloses:
providing solder (215, ¶0100) in the openings.
Regarding claim 20, Kumar further discloses:
electrically coupling one or more dies (208, ¶0098) to the conductive contacts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar.
Regarding claims 2 and 3, Kumar is silent on the tones of the photodefinable material.  However, selecting a from a binary choice (material having opposite tone or material having same tone) would have flown naturally to one having ordinary skill in the art as necessitated by the specific requirements of a given application  It appears that the claimed invention would perform equally well with the structure discloses in Kumar.  Therefore the claimed limitations are considered met.
Allowable Subject Matter
Claims 4, 5, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not disclose “wherein illuminating and developing the first photodefinable material and the second photodefinable material includes: illuminating and developing the second photodefinable material; and after illuminating and developing the second photodefinable material, illuminating and developing the first photodefinable material.” In combination with the remaining claimed features.
Regarding claim 5, the prior art does not disclose “wherein illuminating and developing the first photodefinable material and the second photodefinable material includes gray scale masking” in combination with the remaining claimed features.
Regarding claim 12, he prior art does not disclose “after etching the dielectric material, removing any residual first photoresist or second photoresist” in combination with the remaining claimed features. 
Regarding claim 13, the prior art does not disclose “wherein etching the dielectric material includes performing reactive ion etching” in combination with the remaining claimed features.
Regarding claim 14, the prior at does not disclose “wherein illuminating and developing the first photoresist and the second photoresist includes: illuminating and developing the second photoresist; and after illuminating and developing the second photoresist, illuminating and developing the first photoresist” in combination with the remaining claimed features.
Regarding claim 15, the prior art does not disclose “wherein illuminating and developing the first photoresist and the second photoresist includes gray scale masking” in combination with the remaining claimed features.
in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/             Primary Examiner, Art Unit 2899